In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  16-­‐‑2059  
PATRIOTIC  VETERANS,  INC.,  
                                                              Plaintiff-­‐‑Appellant,  
                                          v.  

GREG  ZOELLER,  Attorney  General  of  Indiana,  
                                             Defendant-­‐‑Appellee.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
           Southern  District  of  Indiana,  Indianapolis  Division.  
        No.  1:10-­‐‑cv-­‐‑723-­‐‑WTL-­‐‑MPB  —  William  T.  Lawrence,  Judge.  
                           ____________________  

    ARGUED  NOVEMBER  1,  2016  —  DECIDED  JANUARY  3,  2017  
                 ____________________  

    Before  EASTERBROOK,  ROVNER,  and  SYKES,  Circuit  Judges.  
      EASTERBROOK,   Circuit   Judge.   Plaintiff,   a   veterans’   group,  
contends   that   an   anti-­‐‑robocall   statute,   Ind.   Code   §24-­‐‑5-­‐‑14-­‐‑5,  
violates  the  First  Amendment  to  the  Constitution,  applied  to  
the   states   by   the   Fourteenth   Amendment.   The   Telephone  
Consumer   Protection   Act,   47   U.S.C.   §227,   which   contains   a  
similar   limit,   has   been   sustained   by   two   circuits.   See   Gomez  
v.   Campbell-­‐‑Ewald   Co.,   768   F.3d   871   (9th   Cir.   2014),   affirmed  
on  other  grounds,  136  S.  Ct.  663  (2016);  Van  Bergen  v.  Minne-­‐‑
2                                                                        No.  16-­‐‑2059  

sota,   59   F.3d   1541,   1549–56   (8th   Cir.   1995);   Moser   v.   FCC,   46  
F.3d   970   (9th   Cir.   1995).   The   same   circuits   have   approved  
state   laws   as   well.   See   Van   Bergen   (sustaining   a   Minnesota  
law  in  addition  to  §227);  Bland  v.  Fessler,  88  F.3d  729  (9th  Cir.  
1996)   (California   law).   But   relying   on   Cahaly   v.   LaRosa,   796  
F.3d  399  (4th  Cir.  2015),  which  found  South  Carolina’s  anti-­‐‑
robocall   law   to   be   unconstitutional,   plaintiff   maintains   that  
Reed   v.   Gilbert,   135   S.   Ct.   2218   (2015),   made   these   decisions  
obsolete  and  dooms  both  state  and  federal  anti-­‐‑robocall  stat-­‐‑
utes  as  instances  of  content  discrimination.  We  disagree  with  
that  contention  and  conclude  that  Indiana’s  law  is  valid.  
     Indiana   forbids   recorded   phone   messages   placed   by   au-­‐‑
tomated   dialing   machines   unless   “(1)   the   subscriber   has  
knowingly   or   voluntarily   requested,   consented   to,   permit-­‐‑
ted,  or  authorized  receipt  of  the  message;  or  (2)  the  message  
is  immediately  preceded  by  a  live  operator  who  obtains  the  
subscriber’s   consent   before   the   message   is   delivered.”   Ind.  
Code  §24-­‐‑5-­‐‑14-­‐‑5(b).  Plaintiff  maintains  that  the  option  given  
by   subsection   (b)(2)   is   prohibitively   expensive,   so   that   as   a  
practical   matter   the   statute   forbids   robocalls   in   the   absence  
of   advance   consent   by   the   recipient.   We   shall   assume   that  
this  is  so.  Yet  the  requirement  of  consent  is  not  content  dis-­‐‑
crimination,   so   plaintiff   focuses   attention   on   three   statutory  
exceptions:  
      This  section  does  not  apply  to  any  of  the  following  messages:  
          (1)   Messages   from   school   districts   to   students,   parents,   or  
          employees.  
          (2)  Messages  to  subscribers  with  whom  the  caller  has  a  cur-­‐‑
          rent  business  or  personal  relationship.  
          (3)  Messages  advising  employees  of  work  schedules.  
No.  16-­‐‑2059                                                                    3  

Ind.   Code   §24-­‐‑5-­‐‑14-­‐‑5(a).   The   district   court   concluded   that  
these   exceptions   do   not   constitute   content   discrimination  
and  held  that  the  law  is  constitutional.  177  F.  Supp.  3d  1120  
(S.D.   Ind.   2016).   The   district   court   had   earlier   deemed   the  
Indiana   statute   preempted,   but   we   reversed,   736   F.3d   1041  
(7th  Cir.  2013),  leaving  only  the  constitutional  challenge.  
     Plaintiff  tells  us  that  the  statute  as  a  whole  disfavors  po-­‐‑
litical  speech  and  therefore  entails  content  discrimination,  as  
Reed  understood  that  phrase.  We  don’t  get  it.  Nothing  in  the  
statute,   including   the   three   exceptions,   disfavors   political  
speech.   The   statute   as   a   whole   disfavors   cold   calls   (that   is,  
calls  to  strangers),  but  if  a  recipient  has  authorized  robocalls  
then  the  nature  of  the  message  is  irrelevant.  The  three  excep-­‐‑
tions   in   §24-­‐‑5-­‐‑14-­‐‑5(a)   likewise   depend   on   the   relation   be-­‐‑
tween   the   caller   and   the   recipient,   not   on   what   the   caller  
proposes  to  say.  Our  first  opinion  described  these  exceptions  
as  a  form  of  implied  consent,  736  F.3d  at  1047,  adding  to  the  
express  consent  exception  in  §24-­‐‑5-­‐‑14-­‐‑5(b)(1).  The  exceptions  
collectively   concern   who   may   be   called,   not   what   may   be  
said,  and  therefore  do  not  establish  content  discrimination.  
      That’s  not  quite  true  of  §24-­‐‑5-­‐‑14-­‐‑5(a)(3),  which  deals  with  
messages  “advising  employees  of  work  schedules.”  If  plain-­‐‑
tiff  proposed  to  make  automated  calls  to  its  own  employees,  
it  could  contend  that  the  restriction—the  calls  must  concern  
work  schedules—blocked  it  from  including  political  speech.  
But,   when   asked   at   argument,   counsel   for   plaintiff   stated  
that   the   organization   does   not   feel   inhibited   in   communi-­‐‑
cating   with   its   own   employees—who,   after   all,   may   have  
given   express   consent   under   §24-­‐‑5-­‐‑14-­‐‑5(b)(1).   So   if   we   were  
to   hold   that   employers   may   say   anything   they   like   in   auto-­‐‑
mated   calls   to   employees,   this   would   do   plaintiff   no   good.  
4                                                                 No.  16-­‐‑2059  

Nor   would   an   injunction   striking   subsection   (a)(3)   from   the  
statute.   Such   an   injunction   would   make   plaintiff   worse   off  
by  making  it  harder  to  get  in  touch  with  its  staff,  and  plain-­‐‑
tiff   understandably   has   not   asked   for   that   relief.   What   it  
wants   is   an   order   preventing   Indiana   from   enforcing   §24-­‐‑5-­‐‑
14-­‐‑5(b).   Potential   problems   with   how   subsection   (a)(3)   af-­‐‑
fects  other  persons  do  not  give  plaintiff  standing  to  complain  
about  subsection  (b),  its  target  in  this  suit.  
      Plaintiff’s  other  line  of  argument  is  that  the  statute  is  ex-­‐‑
cessive  in  relation  to  its  goal  of  protecting  phone  subscribers’  
peace  and  quiet,  and  that  the  First  Amendment  thus  requires  
Indiana   to   make   an   exception   for   political   speech.   That   ex-­‐‑
ception,  if  created,  would  be  real  content  discrimination,  and  
Reed  then  would  prohibit  the  state  from  forbidding  robocall  
advertising   and   other   non-­‐‑political   speech.   That’s   the   con-­‐‑
clusion  of  Cahaly.  South  Carolina’s  anti-­‐‑robocall  statute  “ap-­‐‑
plies  to  calls  with  a  consumer  or  political  message  but  does  
not  reach  calls  made  for  any  other  purpose.”  Cahaly,  796  F.3d  
at   405.   The   Fourth   Circuit   concluded   that   drawing   lines   on  
the  basis  of  the  message  presented,  rather  than  (as  Indiana’s  
law  does)  consent  by  the  person  to  be  called,  is  content  dis-­‐‑
crimination   prohibited   by   the   First   Amendment.   Plaintiff  
wants   us   to   take   a   content-­‐‑neutral   law   and   make   it   invalid  
by   creating   message-­‐‑based   distinctions.   That’s   out   of   the  
question.   Indiana’s   law   must   stand   or   fall   as   written.   Thus  
the   remaining   question   is   not   whether   Indiana   must   allow  
automated  politicking  by  phone,  but  whether  it  is  entitled  to  
make   advance   consent   (express   or   implied)   a   condition   of  
any  automated  phone  call,  regardless  of  subject.  
   No   one   can   deny   the   legitimacy   of   the   state’s   goal:   Pre-­‐‑
venting   the   phone   (at   home   or   in   one’s   pocket)   from   fre-­‐‑
No.  16-­‐‑2059                                                                    5  

quently  ringing  with  unwanted  calls.  Every  call  uses  some  of  
the   phone   owner’s   time   and   mental   energy,   both   of   which  
are  precious.  Most  members  of  the  public  want  to  limit  calls,  
especially  cell-­‐‑phone  calls,  to  family  and  acquaintances,  and  
to  get  their  political  information  (not  to  mention  their  adver-­‐‑
tisements)  in  other  ways.  Federal  law  severely  limits  unsolic-­‐‑
ited  calls  to  cell  phones,  47  U.S.C.  §227(b)(1)(A)(iii),  and  the  
FTC  maintains  a  do-­‐‑not-­‐‑call  registry  for  landline  phones,  just  
as  the  Postal  Service  maintains  a  no-­‐‑junk-­‐‑mail  list.  These  de-­‐‑
vices   have   been   sustained   against   constitutional   challenge.  
See,  e.g.,  Rowan  v.  Post  Office,  397  U.S.  728  (1970)  (junk-­‐‑mail  
list);  Mainstream  Marketing  Services,  Inc.  v.  FTC,  358  F.3d  1228  
(10th   Cir.   2004)   (do-­‐‑not-­‐‑call   registry).   Limits   on   unsolicited  
faxes   have   been   sustained   on   similar   reasoning.   See,   e.g.,  
Missouri  ex  rel.  Nixon  v.  American  Blast  Fax,  Inc.,  323  F.3d  649  
(8th  Cir.  2003).  
     But  number  porting  has  made  it  increasingly  hard  to  dis-­‐‑
tinguish   cell   numbers   from   landline   numbers,   and   many  
callers   disregard   (or   are   exempt   from)   the   do-­‐‑not-­‐‑call   regis-­‐‑
try  because  it  is  expensive  to  check  the  FTC’s  list  against  lists  
of   potential   call   recipients.   That’s   why   the   national   govern-­‐‑
ment   and   states   such   as   Indiana   have   adopted   limits   on   a  
particular  calling  technology,  the  robocall,  that  many  recipi-­‐‑
ents   find   obnoxious   because   there’s   no   live   person   at   the  
other  end  of  the  line.  The  lack  of  a  live  person  makes  the  call  
frustrating   for   the   recipient   but   cheap   for   the   caller,   which  
multiplies   the   number   of   these   aggravating   calls   in   the   ab-­‐‑
sence  of  legal  controls.  Anyone  proposing  to  queue  up  a  ro-­‐‑
bocall   knows   its   own   technology,   even   if   it   does   not   know  
whether   the   potential   recipient   is   a   cell   phone   or   landline  
phone,  or  is  on  or  off  the  do-­‐‑not-­‐‑call  list.  
6                                                             No.  16-­‐‑2059  

     Everyone   has   plenty   of   ways   to   spread   messages:   TV,  
newspapers  and  magazines  (including  ads),  websites,  social  
media  (Facebook,  Twitter,  and  the  like),  calls  from  live  per-­‐‑
sons,  and  even  recorded  spiels  if  a  live  operator  first  secures  
consent.  Plaintiff  can  ask  its  donors  and  potential  donors  to  
agree   to   receive   robocalls.   Preventing   automated   messages  
to  persons  who  don’t  want  their  peace  and  quiet  disturbed  is  
a   valid   time,   place,   and   manner   restriction.   Other   circuits’  
decisions,   which   we   have   cited,   spell   out   the   reasoning;  
repetition   would   be   otiose.   Because   Indiana   does   not   dis-­‐‑
criminate   by   content—the   statute   determines   who   may   be  
called,  not  what  message  may  be  conveyed—these  decisions  
have  not  been  called  into  question  by  Reed.  
                                                                AFFIRMED